Citation Nr: 0421307	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-27 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability other than PTSD.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from February 1973 to 
June 1974.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision.  The veteran filed a 
notice of disagreement in August 2002, the RO issued a 
statement of the case in September 2003, and the veteran 
perfected her appeal in September 2003.

As detailed below, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for PTSD.  The issue of service 
connection for PTSD, on the merits, is referenced in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The other two issues (whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a psychiatric disability other than PTSD, and whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a gastrointestinal disability) are 
discussed in the decision section.  


FINDINGS OF FACT

1.  By a July 2000 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal this rating 
decision.

2.  Evidence received since the July 2000 rating decision 
includes a May 2002 letter from a VA clinical psychologist 
and a VA psychiatrist, in which they (in pertinent part) 
diagnosed the veteran as having PTSD secondary to her 
service.  

3.  Evidence received since the July 2000 rating decision has 
not been considered previously and is so significant that it 
must be reviewed in connection with the current claim for 
service connection for PTSD.

4.  In July 2000, the RO considered all of the evidence then 
of record and denied the veteran's claim to reopen a 
previously denied claim for service connection for a 
psychiatric disability other than PTSD (namely, depression).  
The veteran did not file a notice of disagreement within one 
year of having been sent notice of that decision.

5.  In April 1997, the RO considered all of the evidence then 
of record and denied the veteran's claim for service 
connection for peptic ulcer disease (a gastrointestinal 
disability).  The veteran did not file a notice of 
disagreement within one year of having been sent notice of 
that decision.

5.  Additional evidence received since the April 1997 and 
July 2000 rating decisions is either cumulative and 
duplicative, or does not bear directly and substantially upon 
the matters of service connection for a psychiatric 
disability other than PTSD and for a gastrointestinal 
disability, or is such that by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
those claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
July 2000 final rating decision, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as in effect prior 
to August 29, 2001), 3.160(d), 20.200, 20.302(a), 20.1103 
(2003).

2.  The June 2000 decision which denied service connection 
for a psychiatric disability other than PTSD (i.e., 
depression) is final; new and material evidence has not been 
submitted, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (as in effect 
prior to August 29, 2001), 3.160, 20.302 (2003).

3.  The April 1997 decision which denied service connection 
for a gastrointestinal disability (i.e., peptic ulcer 
disease) is final; new and material evidence has not been 
submitted, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (as in effect 
prior to August 29, 2001), 3.160, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran's claims to reopen (contained in written 
statements filed in March 2001 and May 2001) did not require 
a specific form, and she has not raised an issue as to the 
provision of a form or instructions for applying for 
benefits.  Thus, there is no issue as to provision of a form 
or instructions for applying for benefits in this case.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a veteran before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  In the 
present case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  

Following receipt of the veteran's substantially complete 
claims to reopen in March and May of 2001, the RO (by a March 
2002 rating decision), denied those claims.  After that 
rating decision was promulgated, the RO (in June 2003) sent a 
notice letter to the claimant discussing what information and 
evidence was needed to substantiate the claims to reopen, as 
well as what information and evidence had to be submitted by 
the claimant, what information and evidence would be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claims.  Thereafter, 
in a September 2003 statement of the case, the RO 
readjudicated the veteran's claims.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the claims could be 
reopened, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the veteran of the 
information and evidence necessary to substantiate her 
claims.  

While the notice provided to the veteran in June 2003 was not 
given prior to the first RO's adjudication of the claims, the 
notice was provided by the RO prior to its readjudication in 
the September 2003 statement of the case, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.  

During the course of this appeal, the RO has obtained and 
reviewed numerous VA and private medical records, as well as 
the veteran's service medical records and written statements 
from the veteran.  The Board acknowledges that the claims 
file includes a copy of a February 1998 letter to the veteran 
from the Social Security Administration (SSA), indicating 
that she was entitled to SSA disability benefits.  To date, 
the RO has never specifically sought records from the SSA.  
The veteran, however, has never alleged that there are any 
outstanding SSA records which contain opinions or other 
information to reopen her claims.  Moreover, the number of VA 
and private medical records otherwise obtained in this case 
can only be described as voluminous.  Therefore, the Board 
finds that a remand to seek records from the SSA would only 
serve to delay the veteran's appeal.  VA has fulfilled its 
duty to seek relevant records.  38 U.S.C.A. § 5103A(b) and 
(c); 38 C.F.R. § 3.159(c)(1-3), (d).  

No examinations are required concerning the veteran's claims 
concerning a psychiatric disability other than PTSD and a 
gastrointestinal disability, because no new and material 
evidence has been presented concerning these previously 
denied claims for service connection.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

In a September 2003 written statement, the veteran asked for 
a local hearing.  Although this hearing was scheduled to take 
place in December 2003, she failed to appear.  

The applicable requirements of the VCAA have been 
substantially met by the RO (which referenced 38 C.F.R. § 
3.159 in its September 2003 statement of the case), and there 
are no areas in which further development may be fruitful.  
There would be no possible benefit to remanding this case, or 
to otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

II.  Claims to reopen

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claims to reopen (filed in March and May of 
2001) were already pending on the effective date of the most 
recent amendment of 38 C.F.R. § 3.156(a), which expressly 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, the Board is deciding this appeal under the 
older version of the regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

A.  PTSD

The RO last denied service connection for PTSD by a July 2000 
rating decision, because there was no evidence of a 
"confirmed diagnosis" of PTSD.  The veteran was provided 
notice of that rating decision in July 2000, together with 
her rights regarding the appeal of an adverse decision.  
However, she did not file a notice of disagreement with that 
rating decision and it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

The veteran filed a claim to reopen in March 2001.  The 
evidence obtained in connection with the attempt to reopen 
includes a May 2002 letter from a VA clinical psychologist 
and a VA psychiatrist, in which they (in pertinent part) 
diagnosed the veteran as having PTSD secondary to her 
service.  This evidence had not been considered previously 
and obviously is so significant that it must be reviewed in 
connection with the current claim.  The veteran has therefore
presented new and material evidence regarding the previously 
denied claim for service connection for PTSD.  Accordingly, 
the petition to reopen is granted and consideration may be 
given to the entire evidence of record without regard to any 
prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for PTSD is necessary, and the Board 
will thoroughly discuss the application of the duties to 
notify and assist in this case in a subsequent decision (if 
the RO continues to deny the claim following remand).  
Therefore, the Board grants this appeal to this extent, 
subject to further evidentiary development. 

B.  Psychiatric disability other than PTSD and
a gastrointestinal disability

Service medical records reflect that at her September 1972 
enlistment examination, the veteran's abdomen and viscera 
were normal, psychiatric examination was normal, and she was 
deemed qualified for enlistment.  In February 1973, she 
underwent a consultation examination after it was noted that 
she had accidentally shot her left thigh and femur in October 
1972, partially fracturing the femur.  Following the 
examination, the veteran was found to be fit for full duty 
without restriction.

In March 1973, the veteran was hospitalized after reporting a 
one-day history of nausea and vomiting.  While in the 
hospital, she was given IV fluids and medication.  At 
discharge, she was diagnosed as having gastroenteritis and 
dehydration.  In June 1973, she sought outpatient treatment 
for nausea, vomiting, and headaches after she was apparently 
hit in the forehead and neck the day before.  She was found 
to have concussive syndrome.  

In February 1974, she sought outpatient treatment for back 
pain, headaches, and a lack of energy.  She admitted to being 
somewhat depressed over gaining weight.  By March 1974, she 
had requested discharge from the service.  A March 1974 
consultation examination report noted that she outlined an 
inability to adjust to the demands of routine active duty.  
She stated that her quarterly performance marks were poor and 
that she could not tolerate being on a surgical ward because 
working with dying patients distressed her and made her cry.  
She was not motivated to remain in the service and did not 
request psychiatric treatment.  Her multiple problems 
adjusting to active duty were apparently well known to her 
duty supervisor and chaplain.  It was noted that her past 
history corroborated with her present pattern of immaturity 
and maladjustment.  Following an examination, the impression 
was immature personality, existed prior to entrance.  It was 
noted that she did not require hospitalization or psychiatric 
treatment.  Nevertheless, it was recommended that she be 
considered for administrative discharge based on overall 
behavior and service adjustment.  

In April 1974, the veteran was hospitalized for chronic right 
lower quadrant pain.  Upon discharge from the hospital, she 
was diagnosed as having chronic pelvic pain of the right 
lower quadrant secondary to tubo-ovarian bowel and omental 
adhesions on the right, right inflammatory ovarian cyst, 
cervicitis, non-specific bacteria vaginitis, and 
dysmenorrhea.  At her June 1974 discharge examination, the 
veteran's gynecological conditions were again noted but her 
abdomen and viscera were deemed normal.  The separation 
examination report did not indicated that any psychiatric 
abnormality was found.     

The RO originally denied service connection for a psychiatric 
disability and for a stomach disability by a May 1991 rating 
decision.  Both claims were essentially denied on the ground 
that the evidence did not show that any current psychiatric 
disability or stomach disability was incurred in or 
aggravated by military service.  The veteran did not appeal 
this decision.  

By an April 1997 2000 rating decision, the RO denied service 
connection for peptic ulcer disease on the grounds that 
service medical records did not reflect any treatment for 
peptic ulcer disease while the veteran was on active duty, or 
that the veteran was treated for peptic ulcer disease within 
one year of discharge.  The veteran was notified about the 
April 1997 rating decision in a letter dated on May 8, 1997, 
but she did not initiate an appeal by filing a notice of 
disagreement within a year.  Accordingly, the April 1997 
rating decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.160(d), 20.302.  The Board considers this the 
last final rating decision relating to the overall issue of 
entitlement to service connection for a gastrointestinal 
disability.  

By a July 2000 rating decision, the RO declined to reopen the 
previously denied claim for service connection for 
depression, again on the grounds that medical records did not 
relate any current depression to the veteran's service.  The 
veteran was notified about the July 2000 rating decision in a 
letter dated on July 31, 2000, but she did not initiate an 
appeal by filing a notice of disagreement within a year.  
Accordingly, the July 2000 rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.302.

The evidence obtained since these final rating decisions 
includes voluminous private and VA records, dated between 
1991 and 2003 reflecting numerous outpatient visits and 
hospitalizations for various somatic complaints.  None of 
these records relate any current psychiatric conditions other 
than PTSD, or any gastrointestinal disabilities (including 
peptic ulcer disease) to her active military service.

The Board acknowledges one particular VA record associated 
with the claims file in June 2003, which documented an 
outpatient visit in April 2002.  The veteran reported, in 
part, that during active duty she had to deal with people who 
were disfigured and otherwise shocking in their physical 
appearance.  She said she had become more depressed in 
service and that her memory became more impaired.  Following 
the visit, she was assessed as having "psychiatric problems 
that are quite severe and linked by her to specific incidents 
and chronic exposure to disfigured people while in the 
service" [emphasis added].  This is not new and material 
evidence, however.  Mere recitation of the veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

To the extent that the veteran and her representative have 
contended that she currently has a psychiatric condition 
other than PTSD and/or a gastrointestinal disability which 
was first manifested in service, this evidence is not new.  
These statements are essentially a repetition of the 
assertions made prior to the final rating decisions and are 
therefore merely cumulative.  See Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (distinguishing corroborative evidence 
from cumulative evidence).  Moreover, where resolution of the 
issue turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the 
Board finds that the evidence received subsequent to the 
rating decisions of April 1997 and June 2000 is not new and 
material and does not serve to reopen the veteran's claims 
for service connection for a psychiatric disability other 
than PTSD or for a gastrointestinal disability.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a) (2000).  


ORDER

The claim for entitlement to service connection for PTSD has 
been reopened, and to this extent the appeal is granted. 

New and material evidence not having been received to reopen 
the claim for service connection for a psychiatric disability 
other than PTSD, the claim remains denied.

New and material evidence not having been received to reopen 
the claim for service connection for a gastrointestinal 
disability, the claim remains denied.


REMAND

As noted above, in a May 2002 letter, a VA clinical 
psychologist and VA psychiatrist noted that the veteran had 
been treated by mental health clinic practitioners for 
several years and occasionally participated in group 
psychotherapy.  The veteran had reported that during service, 
she was harassed by males, passed over for promotion, and 
abused sexually.  She said she also had been overwhelmed by 
her duties in a hospital setting, seeing mutilated bodies, 
and fearing her ability to appropriately route people to the 
correct clinics.  She was then transferred to a pediatric 
ward, which apparently worsened the pressure for her.  The 
veteran was diagnosed as having, in pertinent part, PTSD.     

The veteran has not been sent a letter which specifically 
notifies her about what information and evidence not of 
record is necessary to substantiate her claim for service 
connection for PTSD on the merits, what information and 
evidence VA will seek to provide, and what information and 
evidence she is expected to provide.  This should be done.  

As the veteran's claim for service connection for PTSD is 
based, at least in part, on an in-service personal assault, 
it is essential that the RO properly develop the claim in 
accordance with paragraph 5.14c(5)(d) of Manual M21-1, Part 
III (which has specific instructions pertaining to these 
claims).  These instructions include sending out a 
development letter specifically tailored for claims 
concerning personal assault.  All logical development 
intended to verify the veteran's stressor incidents should be 
attempted.  Thereafter, if appropriate, a VA psychiatric 
examination should be scheduled (as detailed below).

Accordingly, the Board REMANDS this case for the following: 

1.  Send the veteran a letter discussing 
the information and evidence necessary to 
substantiate a claim for service 
connection for PTSD on the merits, what 
information and evidence VA will seek to 
provide, and what information and 
evidence she is expected to provide.  She 
also should be asked to submit any 
evidence in her possession that pertains 
to the claim.  

2.  Complete development relating to 
claims for PTSD based on personal 
assault, as detailed in paragraph 
5.14c(5)(d) of Manual M21-1, Part III, 
including sending out a development 
letter tailored for claims concerning 
personal assault.  All logical 
development intended to verify any 
stressor incidents should be attempted 
and documented in the claims file.    

3.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if she meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.  

e.  Provide a report which includes 
complete rationales for all 
conclusions reached. 

4.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

5.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and her representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, 
including a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the statement of the case in September 
2003) and discussion of all pertinent 
legal authority, including the most 
recent version of 38 C.F.R. § 3.304(f).  
Allow an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.

	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



